DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-5 and 11-12) in the reply filed on February 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,941,245 to Lee et al in view of US 4,143,456 to Inoue
Regarding claim 1, Lee et al disclose a method for mechanically connecting a first electronic component (300 or 200) to a second electronic component (200 or 100), comprising: arranging and aligning, in a first direction, a first electronic component (300 or 200), which includes a first through-opening (310 or 210) extending in the first 
Regarding claim 2, Lee et al disclose the one of the second through-opening and the blind hole is arranged fully below the first through-opening in the first direction, or in such a way that the first through-opening is arranged fully above the one of the second through-opening and the blind hole in the first direction (see Fig. 5).
	Regarding claim 3, Lee et al disclose the first and second through openings are 
elliptical or circular (see Fig. 2 or 3); the first through-opening is aligned coaxially with the one of the second through-opening and the blind hole (see Fig. 11).
Ex parte Pfeiffer, 1962 C.C. 408 1961).
Regarding claim 5, Inoue disclose applying a dam material (36), which extends around the first through-opening (30a), onto a first side of the first electronic component, the first side facing away from the second electronic component; and applying a fill material (38) as an encapsulation compound onto a first part of the first side of the first electronic component which is enclosed by the dam material in such a way that the fill material is introduced into the first through-opening and into the second through-opening or into the blind hole (see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their teachings of coupling electronic components together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 27, 2021 	                                           		Primary Examiner, Art Unit 3729